KRUEGER, Judge.
The offense is an assault with intent to murder. The punishment assessed is confinement in the state penitentiary for a period of three years.
The transcript in this case contains fourteen bills of exceptions and several objections to the court’s charge. The statement of facts accompanying the transcript is in question and answer form, therefore, the same cannot be considered by us. In the absence of a statement of facts, we cannot properly appraise the bills of exceptions nor the objections to the court’s charge. See Turman v. State, 124 Tex. Cr. R. 69 (60 S. W. 2d 231); Ackerman v. State, 124 Tex. Cr. R. 125 (61 S. W. 2d 116); and Lee v. State, 124 Tex. Cr. R. 196 (61 S. W. 2d 832).
The judgment of the trial court is affirmed.
Opinion approved by the Court.